DETAILED ACTION
 	This Office Action is in response to applicants’ amendment filed on 11/23/2021.  Claims 14-18 were cancelled.  Claims 24-27 are newly added.  Claims 1-6, 8-13 and 19-27 are pending in the present application.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 19-27 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception enumerated grouping of mathematical concepts without significantly more.  Claim 1 recited a method comprising:
 	sampling data in a processor on a per instruction basis during execution of an instruction on the processor to generate sampling data for the instruction, the sampling data indicating utilization of processor hardware due to the execution of the instruction; and
determining an estimate of energy utilized by the execution of the instruction based on the sampling data for the instruction.
With the broadest reasonable interpretation of the claimed invention, the cited features are related to mathematical concepts to compute power consumption for executing instructions.  The cited sampling data is related to data representation in an abstract data space.  The instruction based execution consumed energy based on data byte execution and clocks required to execute the instruction.

 	Architectural-level simulation techniques can be used to estimate how much energy a design would use when particular events take place. Adding together the various energy weights associated with the micro-architectural details of instruction execution provides an estimate of the energy for each sampled instruction. Thus, for the sampled instruction, the total energy used is an estimate from the base energy. This is a concept in mathematical computation to measure an efficiency of instruction processing.  Fetching and executing instructions are related to abstract data processing because they are languages in language programming.
	Sampling data represented an abstract idea to represent for a mathematical operation in the hardware device.  The cited sampling data and it related energy consumption are related to energy computation based on information and system requirement without integrating the energy measurement to generate a practical and real solution to resolve an energy consumption efficiency. 
 	The mathematical model analyzes instruction processing, measures data flow or transfer to various locations in processors, and store data to other activities. Samples can be stored in a structured database and queried with standard techniques. Such mathematical operation in the conceptual model would require energy or power to provide the model 
 	The mathematical model estimate a power consumption based on switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.  The per IP core power can be estimated and improved by adjusting the weights used to estimate gate-level power per IP block or by using linear regression to reduce the number of switching events associated with capacitance circuit in the linear function without significantly increasing the error. This processing step is a mathematical concept to estimate power consumption in execution of a particular instruction.  The concept is just for energy verification without any integration process for solution activities.  Sampling data is merely to generate data information for the design instruction.  It does not integrate the design elements into a real and practical solution for the related application.
 	The mathematical model is using linear regression and measure weights to estimate the power to reduce the number of switching events associated with Cac in the linear function without significantly increasing the error.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPG2d 1824, 1828 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163, 127 USPG2d 1597, 1599 (Fed. Cir. 2018} (holding that claims to 
 	This judicial exception is not integrated into a practical application because the claim does not show step to integrate the energy consumption concept into a real and practical platform in instruction execution in order to generate a real and practical solution for the design.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited instruction execution in a known architecture, memory to store the instructions for sampling data, storing data, and energy consumption computation are well-known in the art., conventional technology and well understood to operate (Nebel, US Patent Application Publication no. 20050204316).
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
Claim 1 is nonstatutory subject matter.
  	Claim 2 recited the method as recited in claim 1 wherein the sampling data indicates the utilization of the processor hardware by indicating microarchitectural events associated with 
 	Claim 3 recited the method as recited in claim 2 wherein determining the estimate further comprises:
assigning a base energy amount according to the instruction that was executed. This is related to a computation of power consumed in the execution of a program. This is not eligibility subject matter.
 	Claim 4 recited the method as recited in claim 3 wherein determining the estimate further comprises:
adjusting the base energy amount according to the utilization of processor hardware indicated in the sampling data. The cited features are related a computation model in calculating a power consumption in the execution of program instructions. The claim failed to show any integration of the power consumption adjustment to areal and practical application. It is nonstatutory subject matter.
Claim 5 recited the method as recited in claim 4 wherein determining the estimate further comprises:
multiplying each of the microarchitectural events indicated in the sampling data by respective energy weights corresponding to the microarchitectural events to generate an energy adjustment and adding the energy adjustment to the base energy amount. This cited feature is related to a computation of energy consumption. This is a mathematical concept in energy computation because the power consumption is 
 	Claim 6 recited the method as recited in claim 1 wherein the sampling data includes an indication of an operation associated with execution of the instruction and the method further comprises determining the instruction executed based on the indication of the operation. This is related to instruction processing without significantly more than abstract concept. The claim is nonstatutory subject matter.
 	Claim 8 recited the method as recited in claim 1 wherein determining the estimate further comprises:
 	tracking switching events in one or more hardware blocks of the processor hardware utilized during the execution of the instruction; and
 	determining the estimate of energy utilized during the execution of the instruction based on the switching events. This is related to data computation and the complexity of the computation.  It is a mathematical model for the computation- nonstatutory subject matter.
Claim 9 recited the method as recited in claim 8 wherein determining the estimate further comprises multiplying respective predetermined energy amounts for the one or more hardware blocks by a number of the switching events for respective ones of the one or more hardware blocks. This is related to mathematical computation for energy consumption in the execution data.   It is nonstatutory subject matter.
 	Claim 10 recited the method as recited in claim 1 further comprising sampling data every N operations, every N instructions, every N operations of a particular type, every N operations that utilizes a particular hardware resource, every N operations within a

 	Claim 11 recited the method as recited in claim 1 further comprising determining a plurality of sampling data related in time based on respective timestamps associated with the sampling data. This is data representation for computing sampled data. It is nonstatutory subject matter.
Claim 12 recited the method as recited in claim 1 wherein the sampling data includes at least one of temperature, voltage, frequency, or power state at a time the sampling data was sampled. This is related to design parameters and features for the computation of energy consumption. It is nonstatutory subject matter.
Claim 13 recited the method as recited in claim 1 further comprising providing the estimate of energy utilized by the instruction to a user. The cited feature is related to data representation for the energy usage estimation. It is nonstatutory subject matter.
Claim 19 recited a system comprising:
a processor configured to generate per instruction sampling data, the sampling data including a plurality of fields indicating processor hardware utilized due to execution of an instruction on the processor; and storage to store the sampling data.
 	With the broadest reasonable interpretation of the claimed invention, the cited features are related to mathematical concepts in computing power consumption for executing instructions in a system design. The instruction based execution consumed energy based on data byte execution and clocks required to execute the instruction. The cited features in the 
	The mirco-instruction executions utilize details on micro-architectural events associated with instruction execution provided in the sample data to estimate the energy consumed by that instruction.
 	The power consumption model estimates the power required to execute instruction based on the sampled data functions as an input into software that operates in accordance with the system microarchitecture and data processing to perform data transaction inside the processor to generate the energy estimate associated with that sampled instruction. The energy estimate can be provided to the programmer, e.g., as a cumulative value for the instruction.
The mathematical model estimate a power consumption based on activity switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because “[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." in re Grams, 888 F.2d 835, 837 and n. 1, 12 USPQ 
 	The mathematical model as a set of instruction is using linear regression and measure weights to estimate the power to reduce the number of switching events associated with capacitive activity in the linear function without significantly increasing the error.
This judicial exception is not integrated into a practical application because the claim does not show step to integrate the energy consumption concept into a real and practical platform in instruction execution in order to generate a real and practical solution for the design.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited instruction execution in a known architecture, memory to store the instructions for sampling data, storing data, and energy consumption computation are well-known in the art., conventional technology and well understood to operate (see Nebel).  Claim 19 is nonstatutory subject matter.
 	Claim 20 recited the system as recited in claim 19 further comprising:
 	A non-transitory, computer-readable storage medium embodying computer readable program code including computer executable instructions operable when executed to determine an estimate of energy used by the instruction based on the sampling data; and wherein the computer readable program code is further operable to multiply micro-architectural events in the sampling data by respective energy weights corresponding to the micro- 
 	Claim 21 recited the system as recited in claim 19 wherein the processor further comprises a plurality of hardware blocks;
a plurality of counters respectively associated with the plurality of hardware blocks to track capacitive switching events in the hardware blocks; and wherein the processor is configured to use one or more of the plurality of counters to track the capacitive switching events in one or more of the plurality of hardware blocks caused by execution of the instruction.  This is related to well-known features in system architecture and a related computation operation.  Thus, it is nonstatutory subject matter for the reasons of rejection for failing to integrate the cited element into a real and useful solution.
 	Claim 22 recited the system as recited in claim 21 further comprising:
 	non-transitory, computer-readable storage medium embodying computer readable program code including computer executable instructions operable when executed to determine an estimate of energy used by the instruction based on the sampling data; and wherein the computer readable program code is further operable when executed to determine the estimate of energy used based on the capacitive switching events indicated in the counters and capacitance associated with the hardware blocks. This is mathematical computations for energy consumption as cited in the rejection. Claim 22 is also nonstatutory subject matter.

 	providing instruction fetch based sampling data and instruction execution based sampling data as part of generating the sampling data; and responsive to an operation committing, storing the sampling data in memory. Processing data and storing data are well known concept to model the system activity.  The cited sampling data in the claimed invention is to collect data per instruction processing.  Collected data in a sampling process is for data representation as expected in the design space.  The sampling data per instruction basis as cited in the claimed invention does not provide a real and useful solution for the application because it does no integrate sampling data in the data space for a real and practical solution.  It is nonstatutory subject matter. 
	The sampling data as claimed is related data generated in the design space.  Such data representation.  It provided an information about the data processing device used an amount of energy to generate the data for sampling process.  Energy information and data space in the claimed are abstract idea or a computation idea for generating data and it is fail to integrating the idea into a real and useful solution for the real and practical data processing application.  The claim is also rejected for nonstatutory subject matter.
 	The cited features in the claimed invention are analyzing power consumption in execution of instructions based on data move and transfer of data to destinations in the system architecture. The power analysis in the instruction execution measured based on the architecture and system efficiency.  It’s a mathematical concept. 
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more in an 
Limiting the abstract idea of collecting information data, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power or power consumption because limiting application of the abstract idea to power monitoring Is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S, A., 830 F.3d 1350,13,54,119 USPQ2d 1739,1742 (Fed. Cir. 2018); The Supreme Court has explained that the judicial exceptions reflect the Court’s 'dew that abstract ideas Jaws of nature and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might fend to impede innovation more than it would tend to promote it.” Alice Corp., 573 U.S. al 216,110 USPQ2d al 1980 (quoting Myriad, 583 U.S. at 589,108 USPG2d at 1378 and Mayo Collaborative Serve, v. Prometheus Labs. Inc., 588 U.S. 66, 71,101 USPQ2d 1361,1985 (2012)), The Supreme Court's concern that drives this "exclusionary principle" is pre-emption. Alice Carp., 573 U.S. at 218, 110 USPQ2d at 1980.  The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 586 U.S.; 79-80,86-87,101 USPQ2d at 1868-69,1971 (claims directed to "narrow laws that may have limited applications” held 
Claims 23 and 24 are nonstatutory subject matter.
Claim 25 cited interrupt instruction and sampling data.  The cited features are related to data representation and data processing in a known hardware resources.  It is nonstatutory subject matter because the claim does not integrate the generated sampling data and processing the data for a real and practical solution in a design space.
 	Claim 26 cited a method comprising:
generating sampling data in a processor on a per instruction basis during execution of an instruction on the processor, the sampling data indicating utilization of processor hardware due to the execution of the instruction;
providing instruction fetch based sampling data and instruction execution based sampling data as part of generating the sampling data; and
responsive to an operation committing, storing the instruction fetch based sampling data and instruction execution based sampling data in memory.
 	With the broadest reasonable interpretation of the claimed invention, the cited features are related to mathematical concepts to compute power consumption for executing instructions. The instruction based execution consumed energy based on data byte execution and clocks required to execute the instruction.
Sampling data represented an abstract idea to represent for a mathematical operation in the hardware device.  The cited sampling data and it related energy consumption are related to energy computation based on information and system requirement without integrating the 
 	The instruction execution utilized a memory operation to compute energy usage. The mathematical computation used the micro-architectural usage details in the sample data can thus be multiplied by energy weights and added to the base energy. The energy weights can be determined by simulation, empirically, or a combination. This cited portion related to the energy consumption estimation in the claimed invention is a mathematical concept in the computation of energy consumption.
 	Architectural-level simulation techniques can be used to estimate how much energy a design would use when particular events take place. Adding together the various energy weights associated with the microarchitectural details of instruction execution provides an estimate of the energy for each sampled instruction. Thus, for the sampled instruction, the total energy used is an estimate from the base energy. This is a concept in mathematical computation to measure an efficiency of instruction processing.  Thus, the energy estimation depends on the hardware resources and computation design space in determining data transfer and processing data as desired.  It is a concept in computation.
	Sampling data represented an abstract idea to represent for a mathematical operation in the hardware device.  The cited sampling data and it related energy consumption are related to energy computation based on information and system requirement without integrating the energy measurement to generate a practical and real solution to resolve an energy consumption efficiency. 
 	The mathematical model analyzes instruction processing, measures data flow or transfer to various locations in processors, and store data to other activities. Samples can be 
 	The mathematical model estimate a power consumption based on switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.  The per IP core power can be estimated and improved by adjusting the weights used to estimate gate-level power per IP block or by using linear regression to reduce the number of switching events associated with capacitance circuit in the linear function without significantly increasing the error. This processing step is a mathematical concept to estimate power consumption in execution of a particular instruction.  The concept is just for energy verification without any integration process for solution activities.  The cited sampling data based on instruction basic merely failed to integrate the design elements into a real and practical solution.
 	The mathematical model is using linear regression and measure weights to estimate the power to reduce the number of switching events associated with Cac in the linear function without significantly increasing the error.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPG2d 1824, 1828 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163, 127 USPG2d 1597, 1599 (Fed. Cir. 2018} (holding that claims to a 
 	This judicial exception is not integrated into a practical application because the claimed sampling data per instruction processing merely provided information related to raw data in the design space.  It does not show step to integrate the energy consumption concept into a real and practical platform in instruction execution in order to generate a real and practical solution for the design.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited instruction execution in a known architecture, memory to store the instructions for sampling data, storing data and energy consumption computation are well-known in the art., conventional technology and well understood to operate (see Nebel).
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.  Claim 26 is nonstatutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  	Claims 21-22, 24-27 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nebel et al, US Patent Application Publication no. 20050204316.
 	As per claims 21 and 22, Nebel disclosed hardware blocks, counters associated with the hardware blocks to track capacitive switching events in the hardware blocks ([O0009], [0011], [0031]) and wherein the processor is configured to use one or more of the plurality of counters to track the capacitive switching events in one or more of the plurality of hardware 
 	As per claim 19, Nebel disclosed a processor configured to generate per instruction sampling data, the sampling data ([0009]) including a plurality of fields indicating processor or hardware resources necessary to implement all of the specified functionality.  With the broadest reasonable interpretation, the hardware resources herein could include a hardware processor in order to implement all functionality as required.  
	As per claims 24 and 25, Nebel disclosed fetch based instruction sampling and execution sampling data as claimed (paras. 0086, 0112, 0113, 0122, 0123, 0187, 0188). 
As per claim 26, Nebel disclosed a method comprising:
generating sampling data in a processor on a per instruction basis during execution of an instruction on the processor, the sampling data indicating utilization of processor hardware due to the execution of the instruction (paras. 0008, 0009, 0010);
 	providing instruction fetch based sampling data and instruction execution based sampling data as part of generating the sampling data; and
 	responsive to an operation (committing), storing the instruction fetch based sampling data and instruction execution based sampling data in memory paras. 0054, 0057, 0060, 0067, 0068, 0086, 0112, 0113, 0122, 0123, for showing data flow and instruction processing memory to the target architecture).  Nebel does not cite committing as claimed.
	Practitioner in the art at the time of the effective filing date of the claimed invention was made would have found the data processing in Nebel would include the cited feature of committing process in order to perform and execute a set of instructions for a specific and real application as designed. 
.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument generate data in the present context directed to subject matter eligibility, the examiner responds the data generation in the present context is related to subject matter ineligibility because the generated data herein related to energy consumption in execution of an instruction set.  
 	As described in the Specification, each based each instruction based sample contains information, illustrated by way of example in Fig. 6, related to micro-architectural events associated with execution of a particular instruction.  Other instruction sampling implementations may sample more or less information. All of the information in a sample represents data about an individual dynamic execution of a particular operation. In contrast, regular performance counters found in processors track the frequency of specific events for all operations, while instruction based sampling gathers a large set of different events for the sampled operation.  Information contained in the code based sample generation is related to abstract data or data representation.  It reflected an energy consumption in instruction execution.  It is a well-known and understood in the instruction processing art.  Sampling data with data information based on instruction processing does not provide any integrating 
	In response sampling data in a processor on a per instruction basis, the examiner responds sampling data is to collect data per instruction processing.  Collected data in a sampling process is for data representation.  The sampling data per instruction basis as cited in the claimed invention does not provide a real and useful solution for the application because it does not integrate sampling data in the data space for a real and practical solution.  It is nonstatutory subject matter. 
	The sampling data as claimed is related to data generated in the design space.  Such data representation is an abstract data space.  It provided an information about the data processing device used an amount of energy to generate the data for sampling process.  Energy information and data space in the claimed are abstract idea or a computation idea for not generating and integrating the idea into a real and useful solution for the real and practical data processing application.  
 	In response to applicants’ argument providing instruction fetch based sampling data and instruction execution based sampling data as part of generating the sampling data and responsive to an operation committing, storing the sampling data in memory, the examiner responds the cited feature is related to processing data and storing data are well known concept[s] to model the system activity.  Furthermore, fetching and executing instruction for sampling data is to collect data per instruction processing.  Collected data in a sampling process is for data representation.  The sampling data per instruction basis as cited in the claimed invention does not provide a real and useful solution for the application because it 
	The sampling data as claimed is related data generated in the design space.  Such data representation is related to an abstract space for data collection.  It provided an information about the data processing device used an amount of energy to generate the data for sampling process.  Energy information and data space in the claimed are abstract idea or a computation idea for not generating and integrating the idea into a real and useful solution for the real and practical data processing application.  
In response to applicants’ argument generating sampling data in a processor on a per instruction basis during execution of an instruction on the processor, the examiner responds Nebel disclosed the sampling data indicating utilization of processor hardware due to the execution of the instruction (paras. 0008, 0009, 0010).  Nebel also disclosed providing instruction fetch based sampling data and instruction execution based sampling data as part of generating the sampling data; and responsive to an operation in the processing, storing the instruction fetch based sampling data and instruction execution based sampling data in memory paras. 0054, 0057, 0060, 0067, 0068, 0086, 0112, 0113, 0122, 0123, for showing data flow and instruction processing memory to the target architecture).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THAI Q PHAN/Primary Examiner, Art Unit 2147